DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The claim amendments in the Applicant’s Amendment filed on 02/09/22 have been entered.
According to the Amendment, claims 1-23 are pending.  Claims 1, 7-12, and 18-20 have been amended.  No new matter has been added.

Allowable Subject Matter
Claims 1-23 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 is on a transportation system and recites, in part, “the vehicle accountant controller is configured to (1) independently and automatically register a dynamic location of each of at least one independent automated vehicles, selected from the multiple independent automated vehicles in the transportation space, (2) command stopping, via the remote communication link, of only 
These limitations, either alone or individually, when considering the claim as a whole, were not found in the prior art.  The prior art of record does not teach remote rover shutdown in secured personnel access zones based on registered dynamic locations.  Therefore, claim 1 is allowable as well as claims 2-11 which depend therefrom.
Similarly, independent claims 12 and 20 are allowable as each one recites features similar to those above in claim 1.  Claims 13-19 and 21-23 are allowable as they depend from claims 12 and 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655